Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 05/24/2021 in which claims 7-29 of the instant application are pending and ready for examination as of the preliminary amendment filed on 08/31/2021.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/13/2021.

Drawings

The Examiner contends that the drawings submitted on 05/24/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 7-29 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,016,260. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,016,260, either singularly or in combination, contain each and every element and/or render each and every element of claims 7-29 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-9, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lovberg (US 2014/0205140) in view of Gutierrez (US 2013/0076919) and further in view of Hookman (US 2003/0147153).

As to claim 7, Lovberg teaches a positioning system for a three-dimensional (3D) measurement system that includes a first optical component of a first optical system, and a second optical component of a second optical system, the first optical system being configured to interoperate with the second optical system to execute 3D measurements ([0033], [0035], [0038], [0072], [0088]-[0089], and [0108]-[0118]).

Lovberg does not teach the positioning system comprising: a support frame; a first flexure arrangement configured to secure the first optical component relative to the support frame, the first flexure arrangement including a plurality of flexures that permit two-dimensional (2D) movement of the first optical component within a first plane and that prevent movement of the first optical component out of the first plane, in response to transient stresses on the 3D measurement system; and a second flexure arrangement, spaced apart from the first flexure arrangement along the support frame, the second flexure arrangement including a fixed constraint at which the second optical component is directly secured to the support frame and a single flexure arm that is secured to the second optical component opposite the fixed constraint, directs movement of the second optical component substantially along a single movement dimension within a second plane, and prevents movement of the second optical component out of the second plane, in response to transient stresses on the 3D measurement system.

However, Gutierrez teaches the positioning system comprising: a support frame; a first flexure arrangement configured to secure the first optical component relative to the support frame, the first flexure arrangement including a plurality of flexures that permit two-dimensional (2D) movement of the first optical component within a first plane and that prevent movement of the first optical component out of the first plane, in response to transient stresses on the 3D measurement system ([0035]-[0039], [0043]-[0049], and [0053]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lovberg’s system with Gutierrez’s system to show the positioning system comprising: a support frame; a first flexure arrangement configured to secure the first optical component relative to the support frame, the first flexure arrangement including a plurality of flexures that permit two-dimensional (2D) movement of the first optical component within a first plane and that prevent movement of the first optical component out of the first plane, in response to transient stresses on the 3D measurement system. In Gutierrez’s disclosure, there are provided actuator devices for optical elements are provided which are substantially smaller and simpler than prior art actuator mechanisms, and which can be reliably implemented in miniature camera systems to achieve, among others, the same advanced features of higher-end camera systems, and in particular, optical image stabilization (OIS) (Gutierrez; [0008]).

The combination of Lovberg and Gutierrez does not teach a second flexure arrangement, spaced apart from the first flexure arrangement along the support frame, the second flexure arrangement including a fixed constraint at which the second optical component is directly secured to the support frame and a single flexure arm that is secured to the second optical component opposite the fixed constraint, directs movement of the second optical component substantially along a single movement dimension within a second plane, and prevents movement of the second optical component out of the second plane, in response to transient stresses on the 3D measurement system.

However, Hookman teaches a second flexure arrangement, spaced apart from the first flexure arrangement along the support frame, the second flexure arrangement including a fixed constraint at which the second optical component is directly secured to the support frame and a single flexure arm that is secured to the second optical component opposite the fixed constraint, directs movement of the second optical component substantially along a single movement dimension within a second plane, and prevents movement of the second optical component out of the second plane, in response to transient stresses on the 3D measurement system ([0035], [0037]-[0041], and [0046]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lovberg’s system and Gutierrez’s system with Hookman’s system to show a second flexure arrangement, spaced apart from the first flexure arrangement along the support frame, a second flexure arrangement, spaced apart from the first flexure arrangement along the support frame, the second flexure arrangement including a fixed constraint at which the second optical component is directly secured to the support frame and a single flexure arm that is secured to the second optical component opposite the fixed constraint, directs movement of the second optical component substantially along a single movement dimension within a second plane, and prevents movement of the second optical component out of the second plane, in response to transient stresses on the 3D measurement system. In Hookman’s disclosure, there are provided techniques to mount an optical component securely within an instrument so as to ensure a desired performance level of the optical component under severe thermal and vibrational distortion conditions. Another object of the present invention is to minimize flatness distortion exerted on the optical component during exposure to such severe thermal and vibrational distortion conditions. A further object of the present invention is to securely mount the optical component within the instrument utilizing a mount having a small size and mass suitable for aerospace or other applications. Yet another object of the present invention is to provide an effective mount design capable of securing multiple optical components within an instrument (Hookman; [0012]-[0015]).

As to claim 8, the combination of Lovberg, Gutierrez, and Hookman teaches wherein the first flexure arrangement and the second flexure arrangement are integrally formed with the support frame (Gutierrez; [0035]-[0039], [0043]-[0049], and [0053]; Hookman; [0035], [0037]-[0041], and [0046]).

As to claim 9, the combination of Lovberg, Gutierrez, and Hookman teaches wherein the plurality of flexures of the first flexure arrangement are rigidly and non-rotatably secured to the first optical component (Gutierrez; [0035]-[0039], [0043]-[0049], and [0053]; Hookman; [0035], [0037]-[0041], and [0046]).

As to claim 12, the combination of Lovberg, Gutierrez, and Hookman teaches a substrate coupled to the first optical component, and wherein each flexure of the plurality of flexures of the first flexure arrangement are integrally formed with the substrate (Gutierrez; [0035]-[0039], [0043]-[0049], and [0053]; Hookman; [0035], [0037]-[0041], and [0046]).

As to claim 14, the combination of Lovberg, Gutierrez, and Hookman teaches wherein the second flexure arrangement includes: a first threaded fastener that secures the single flexure arm to the second optical component; and a second threaded fastener that directly secures the support frame to the second optical component at the fixed constraint, opposite the location of the first threaded fastener (Gutierrez; [0035]-[0039], [0043]-[0049], and [0053]; Hookman; [0035], [0037]-[0041], and [0046]).

As to claim 16, the combination of Lovberg, Gutierrez, and Hookman teaches wherein the first optical component is at least one of an imaging sensor, or a projection target (Gutierrez; [0035]-[0039], [0043]-[0049], and [0053]; Hookman; [0035], [0037]-[0041], and [0046]).

Allowable Subject Matter

Claims 10, 11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejections are overcome.

Claims 17-29 are allowable.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 17 and 23, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482